       Case 4:18-cv-03237-HSG Document 101 Filed 05/31/19 Page 1 of 1



 1                               IN THE UNITED STATES DISTRICT COURT
 2                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                               OAKLAND DIVISION
 4

 5                                                          Case No. 4:18-cv-03237-HSG
      STATE OF CALIFORNIA, et al.,
 6
                                                            [PROPOSED] ORDER REGARDING
 7                             Plaintiffs,                  STATE PLAINTIFFS’ MOTION FOR
                                                            EXTENSION OF TIME TO FILE FEE
 8                      v.                                  MOTION

 9    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY, et al.,
10
                                                            Judge Hon. Haywood S. Gilliam, Jr.
11                             Defendants.

12

13

14         BEFORE THE COURT is State Plaintiffs'1 Motion for Extension of Time to File Fee

15   Motion, filed on May 24, 2019. After consideration of the motion and declaration of Elizabeth B.

16   Rumsey in support, the Court GRANTS State Plaintiffs' Motion for Extension of Time to File Fee

17   Motion and hereby extends the deadline to file a motion under Federal Rule of Civil Procedure

18   54(d) for fees and costs in this matter to September 3, 2019.

19

20   IT IS SO ORDERED.

21
                6/3/2019
     Dated: ________________________                    _________________________________
22                                                      HAYWOOD S. GILLIAM, JR.
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27           1
             State Plaintiffs are the States of California, Illinois, Maryland, New Mexico, Oregon,
     Rhode Island, and Vermont, the Commonwealth of Pennsylvania, and the California Air
28   Resources Board.
                                                            1
     [Proposed] Order Regarding State Plaintiffs' Motion for Extension of Time to File Fee Motion (4:18-cv-03237-HSG)
